Citation Nr: 1042974	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in February 2006.  
A statement of the case was issued in November 2006, and a 
substantive appeal was received in January 2007.  

In the October 2005 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent disability rating, 
effective October 14, 2004.  The Veteran appealed the initial 
disability rating assigned.  In July 2008, the Decision Review 
Officer (DRO) assigned a 50 percent disability rating, effective 
September 22, 2006.  Although an increased rating has been 
granted, the issue remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 
35 (1993).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  The Board 
notes that during the time the PTSD rating issue was on appeal, 
TDIU was denied by rating decision in September 2008.  The 
Veteran did not initiate appeal.  Under these circumstances, the 
Board believes that no further action on the TDIU claim is 
mandated under the Rice holding. 


FINDINGS OF FACT

1.  Prior to September 22, 2006, the Veteran's service-connected 
PTSD was not manifested by symptomatology such as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  From September 22, 2006, the Veteran's service-connected PTSD 
has not been manifested by symptomataology such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected PTSD, 
prior to September 22, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.149 and Code 9411 (2006).

2.  The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the Veteran's service-connected PTSD, 
from September 22, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.149 and 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2002.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
                                                                           
The RO provided the appellant with additional notice in April 
2006, subsequent to the October 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

While the April 2006 notice was not provided prior to the October 
2005 adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a November 2006 statement of the case and a 
September 2008 supplemental statement of the case, following the 
provision of notice in April 2006.  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in October 
2002), another VCAA notice is not required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter in a 
case such as this where the veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records, obtained Social 
Security Administration (SSA) records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations in 
July 2005 and April 2008.  

The Board acknowledges the September 2010 statement from the 
Veteran's representative.  The representative noted that the most 
recent examination is from April 2008, and asserted that given 
the nature of PTSD, "it is plausible the condition has 
worsened" since the last VA examination.  The Board notes that 
the representative has only raised a possibility that the 
Veteran's PTSD has undergone a further increase in severity since 
the most recent examination.  Consequently, another VA 
examination is not necessary here.  See VAOPGCPREC 11-95 (1995).  
The Board additionally notes that the mere passage of time does 
not trigger VA's duty to provide an additional medical 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007).  
  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 30 percent rating is assigned when there 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  However, the 
Court further appears to have acknowledged that without those 
examples, differentiating between evaluations would be extremely 
ambiguous.  Id. at 442.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); 
and a GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).

Factual Background

An October 14, 2004 VA treatment record shows that the Veteran 
reported recurrent intrusive thoughts, which occurred three to 
four times per week; and reported dreams that occurred several 
times a week that included Vietnam.  He reported symptoms of 
avoidance as demonstrated by efforts to avoid thoughts, feelings 
or conversations of trauma.  He avoided news of Iraq and avoided 
things that reminded him of war.  It was observed that the 
Veteran showed restricted affect.  The Veteran reported increased 
arousal that was manifested by difficulty sleeping.  The 
Veteran's wife reported that the Veteran does not own up to his 
sudden anger, which she finds hard to deal with.  It was noted 
that the Veteran used to have problems with fighting (about six 
years prior) but has tried to walk away when angry.  The Veteran 
reported checking door and windows several times per night.  His 
wife complained how the Veteran kept blinds closed all of the 
time.  The Veteran further reported that when he dined at 
restaurants, he kept his back to the wall.

The VA psychologist observed that the Veteran arrived early to 
his appointment and that he was clean and well-groomed.  The 
psychologist found that the Veteran's thoughts were logical and 
goal-directed with no signs of psychoses.  The psychologist also 
found that the Veteran's affect was slightly blunted and 
described the Veteran's mood as "depressed."  The Veteran 
denied suicidal and homicidal ideation.  The psychologist 
diagnosed chronic PTSD with exacerbation due to health problems, 
and mood disorder not otherwise specified.  The Veteran's GAF 
score was 45.  It was noted that in the past year it was 55.  

The Veteran in May 2005 participated in group meetings for those 
diagnosed with PTSD.  May 2005 VA group therapy progress notes 
showed that the Veteran was alert and oriented to person, place, 
time and date; that he was appropriate in demeanor; and that he 
verbally participated.  It was additionally noted that the 
Veteran showed interest in the topic and was respectful to 
others.  The report provided that the Veteran did not present 
with suicidal or homicidal ideation, psychotic or aggressive 
behaviors or signs of intoxication.   

When the Veteran was afforded a VA examination in July 2005, the 
Veteran again complained of difficulty falling and remaining 
asleep each night.  The Veteran admitted to having had recurrent 
suicidal thoughts, but has made no attempt to harm himself.  He 
reported having nightmares two to three times per week, and 
reported flashbacks that occurred several times on a weekly 
basis.  He reported becoming verbally angry with others.  As a 
result, he tried to avoid contact with other people.  As a 
retiree, he spent most of his time alone because, "I don't like 
going out with people."  The Veteran stated that he is 
suspicious of other people's motives, that when he is in public, 
he is very cautious.  The Veteran also stated that he avoided 
watching programs about wars.  The Veteran reported being married 
to his third wife since August 1997.

The VA examiner described the Veteran as polite and cooperative.  
He noticed that the Veteran maintained good eye contact, and 
answered all questions directly and forthrightly.  The VA 
examiner indicated that the Veteran's speech and thought 
processes were goal-directed.  He also indicated that the Veteran 
was oriented in all spheres, and that memory function was good.  
Mood and affect were deemed blunted.  The Veteran denied being 
suicidal, homicidal or psychotic.  The VA examiner found that the 
Veteran's fund of knowledge, mathematical calculating, and 
insight and judgment were good.  The VA examiner reported that 
the Veteran experiences avoidance of stimuli associated with his 
trauma, re-experiencing of the events, and increased arousal.  
The VA examiner concluded that the degree of the Veteran's PTSD 
was mild.  A GAF score of 55 was reported. 

September 22, 2006 to February 2008 VA treatment records 
altogether show that the Veteran complained of nightmares, 
flashbacks, recurrent intrusive thoughts, irritable mood, social 
isolation, avoidance, relationship problems with family members, 
emotional numbing, panic attacks, insomnia, hypervigilance, 
exaggerated startle response, and short and long term memory 
loss.

A September 22, 2006 VA treatment record shows that the Veteran 
had become more irritable since his 12 year old nephew moved in 
with him and his wife.  The Veteran reported that he frequently 
woke up early and still had intermittent nightmares, but not 
every night.  It was noted that the Veteran worked diligently to 
control his anger.

Upon examination, it was observed that the Veteran was dressed 
casually and neatly, and that he was alert and oriented to 
person, place, time and situation.  Speech was deemed clear and 
normal in rate and volume.  Mood was described as "all right."  
It was noted that affect was congruent and that his thought 
process was logical.  There was no reported suicidal or homicidal 
ideation.  The VA examiner reported that judgment and insight 
showed no impairment.  The VA examiner diagnosed PTSD and 
dysthymia. 

The Veteran was seen again in December 2006 and reported still 
sleeping poorly with frequent awakenings and intermittent 
nightmares.  It was noted that the Veteran's mood was stable and 
that he denied suicidal thoughts.

Upon mental examination, it was noted the Veteran was dressed 
casually and neatly.  The Veteran was alert and oriented to 
person, place time and situation.  Speech was described as clear 
and normal in rate and volume.  Mood was described as 
"fatigued."  It was noted that his affect was congruent but 
calm and stable. Thought process was noted as logical.  There was 
no reported suicidal or homicidal ideation.  It was noted that 
judgment and insight showed no impairment.

The Veteran was seen again in February 2007 and May 2007.  It was 
noted that the Veteran continued to have chronic PTSD.  Sleep 
improved a little, but the Veteran still had frequent awakenings 
and intermittent nightmares.  The Veteran's mood was seen as 
stable.  The Veteran denied suicidal thoughts. 

Upon mental examination, it was noted that the Veteran was 
dressed casually and neatly.  The Veteran was alert and oriented 
to person, place, time and situation.  Speech was described as 
clear and normal in rate and volume.  Mood was described as 
"fatigued."  It was noted that his affect was congruent but 
calm and stable. Thought process was noted as logical.  There was 
no reported suicidal or homicidal ideation.  It was noted that 
judgment and insight showed no impairment.

The Veteran was seen later seen in August 2007.  It was noted 
that the Veteran continued to have chronic PTSD.  Sleep improved 
a little, but the Veteran still had frequent awakenings and 
intermittent nightmares.  Regarding the Veteran's mood, it was 
noted that he had been "down lately."  The Veteran denied 
suicidal thoughts. 

When the Veteran was seen in September 2007, it was observed that 
the Veteran continued to have chronic PTSD.  Sleep was slightly 
improved, but he still had frequent awakenings and intermittent 
nightmares.  The Veteran described his mood as "fairly good" 
and denied any lethal ideations.

Upon mental status examination, it was noted that the Veteran was 
dressed casually and neatly, and that he was alert and oriented 
to person, place, time and situation.  The Veteran's speech was 
considered clear and normal in rate and volume.  Mood was 
described as "fairly good."  The Veteran's affect was seen as 
congruent, but calm and stable.  Thought process was considered 
logical.  There was no reported suicidal or homicidal ideation.  
Judgment and insight showed no impairment.

When the Veteran was seen in November 2007 and February 2008, it 
was observed that the Veteran continued to have chronic PTSD.  
Sleep was slightly improved, but he still had frequent awakenings 
and intermittent nightmares.  He stated that he had trouble 
sleeping, and that he and his wife had arguments that have 
simmered down.  The Veteran reported that his mood was "not 
doing too bad." The Veteran denied any lethal ideations.

Upon mental status examination, it was noted that the Veteran was 
dressed casually and neatly, and that he was alert and oriented 
to person, place, time and situation.  The Veteran's speech was 
considered clear and normal in rate and volume.  Mood was 
described as "not too bad."  The Veteran's affect was seen as 
congruent, but calm and stable.  Thought process was considered 
logical.  There was no reported suicidal or homicidal ideation.  
Judgment and insight showed no impairment.

When the Veteran was afforded a VA examination in April 2008, he 
reported difficulty sleeping most nights and awaking prematurely.  
He also reported nightmares two to three times a week.  He 
further reported recurrent thoughts about Vietnam several times 
weekly.  Over the years, the Veteran reported being irritable, 
impatient and angry.  The Veteran avoided watching anything 
pertaining to Iraq or Vietnam War.  It was noted that the Veteran 
had become increasingly socially isolated and spent most of his 
time at home now that he has retired.  The Veteran further 
reported intermittent difficulty concentrating and memory 
problems.  He shared that he was often hypervigilant on his 
property and was easily startled by sudden movements or loud 
noises.  When he was in public, he was watchful, wary and 
suspicious.  The Veteran noticed that he had become depressed 
over the years, and recognized that this relates to physically 
slowing down, retirement, and information concerning the Iraq 
war.  It was noted that the Veteran had never been suicidal, 
homicidal or psychotic.

Upon mental status examination, the VA examiner found that the 
Veteran was open and forthcoming when providing his history, and 
that the Veteran was polite and cooperative during the interview.  
The VA examiner commented that the Veteran maintained eye contact 
well.  The VA examiner considered the Veteran to be a truthful 
and reliable historian.  Speech and thought processes were 
characterized as goal-directed.  The VA examiner considered the 
Veteran's behavior as normal during the meeting.  The VA examiner 
indicated that the Veteran was oriented in all spheres and that 
memory function was good.  He stated that no memory deficit could 
be elicited.  The VA examiner mentioned that the Veteran's mood 
and affect became sad and subdued when he discussed traumatic 
events.  The VA examiner reported that the Veteran is not acutely 
social, homicidal, psychotic, manic, hypomanic, obsessive or 
compulsive.  Fund of knowledge, abstracting ability, mathematical 
calculating, and insight and judgment were deemed good. The VA 
examiner diagnosed chronic, moderate, combat-related PTSD.  

The VA examiner stated that persistent avoidance of stimuli 
associated with the traumatic events includes restrictive range 
of affect, efforts to avoid activities that rouse the events, 
feelings of detachment from others and markedly diminished 
participation in external activities.  Persistent symptoms of 
increased arousal, he said, are manifested by difficulty falling 
asleep, difficulty remaining asleep, irritability, outbursts of 
anger, intermittent difficulty concentrating, hypervigilance and 
exaggerated startle response.  A GAF score of 55 was reported. 

Analysis

I.   Prior to September 22, 2006

After reviewing the evidence prior to September 22, 2006, the 
Board finds that the preponderance of such evidence is against 
entitlement to a rating in excess of 30 percent.  Quite simply, 
the disability picture did not more nearly approximate 
occupational and social impairment with reduced reliability and 
productivity due to the types of symptoms set forth as examples 
for the next higher rating of 50 percent.

Although blunted affect was noted on occasion, there was no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  A July 2005 VA examination shows that the Veteran's 
speech was described as goal-directed.  Additionally, there was 
no persuasive evidence of panic attacks more than once a week.  
There was also no evidence impairment of short- and long-term 
memory.  A VA examiner in July 2005 observed that the Veteran's 
memory function was good.  There was no evidence of impaired 
judgment, impaired abstract thinking and difficulty in 
understanding complex commands.  On October 14, 2004, it was 
noted that the Veteran's thoughts were logical and goal-directed.  
Further, a July 2005 VA examination showed that the Veteran 
answered all questions directly and forthrightly; and that the 
Veteran's fund of knowledge, mathematical calculating, and 
insight and judgment were good.  There was no evidence of 
difficulty in establishing and maintaining effective work and 
social relationships.  May 2005 VA treatment records show that 
the Veteran verbally participated in group therapy sessions and 
was respectful to others.  Although the Veteran reported at the 
July 2005 VA examination that he tried to avoid contact with 
others and that he did not like going out with people, the 
Veteran had been married to his wife since 1997.  
  
The Board acknowledges that an October 14, 2004 VA treatment 
record shows that the Veteran's GAF score was 45.  However, the 
GAF score is not determinative by itself.  The symptoms reported 
in October 2004 do not approximate the types of symptoms for a 50 
percent rating, and the totality of the evidence for the period 
prior to September 22, 2006, does not support a 50 percent 
rating.  It should be noted that a GAF of 55 for the prior year 
was noted, and a GAF of 55 was reported on subsequent VA 
examination in July 2005.  The Board does not view the 
differences in reported GAF scores to be persuasive evidence in 
itself to warrant a rating in excess of 30 percent at any time 
prior to September 22, 2006.

The evidence prior to September 22, 2006, does clearly show some 
impairment due to PTSD.  However, the Veteran's depressed mood, 
anxiety, suspiciousness, and sleep impairment are expressly 
contemplated by the 30 percent rating in effect for that time 
period.  The preponderance of the evidence is against a rating in 
excess of 30 percent, prior to September 22, 2006.  

II.  From September 22, 2006

The RO increased the PTSD rating to 50 percent effective from 
September 22, 2006.  The Board will not consider whether such an 
increase was justified, but rather reviews the evidence since 
that date to determine if a rating in excess of 50 percent is 
warranted. 

During the period from September 22, 2006, the Veteran 
continually denied suicidal ideation.  Obsessional rituals which 
interfere with routine activities were nonexistent.  When the 
Veteran was afforded a VA examination in April 2008, the VA 
examiner noted that the Veteran was not obsessive or compulsive.  
Speech was not intermittently illogical, obscure, or irrelevant.  
September 2006 and September 2007 VA treatment records show that 
speech was considered clear, and normal in rate and volume.  An 
April 2008 VA examination shows that speech was characterized as 
goal-directed.  There was also no near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  During the April 2008 VA 
examination, the Veteran was polite and cooperative during the 
interview.  When the Veteran discussed traumatic events, his mood 
and affect became sad and subdued.  The Veteran reported becoming 
depressed over the years.  Nevertheless, the VA examiner reported 
that the Veteran's behavior was normal during the examination.

As for impaired impulse control, it was noted in a September 22, 
2006 VA treatment record that the Veteran worked diligently to 
control his anger.  Overall, there was no evidence unprovoked 
irritability with periods of violence.  While the Veteran did 
report irritable mood, he consistently denied suicidal and 
homicidal ideation.  When he was afforded a VA examination in 
April 2008, he reported being irritable, impatient and angry.  
The VA examiner noted that the Veteran experienced outbursts of 
anger.  However, the Veteran did report not being suicidal or 
homicidal.    

There was no spatial disorientation.  Here, the Veteran was 
consistently noted to be oriented to person, place, time and 
situation.  There was no neglect of personal appearance and 
hygiene.  September 2006 to February 2008 VA treatment records 
provide that the Veteran was always dressed casually and neatly.  
While the Veteran did report feelings of detachment from others 
during the April 2008 VA examination, there was no inability to 
establish and maintain effective relationships.  The Board 
acknowledges the Veteran's September 2006 to February 2008 
reports of relationship problems with family members in September 
2006.  Nevertheless, the Veteran was still married to his wife. 
As noted in the November 2007 and February 2008 VA treatment 
records, arguments with his wife have simmered down. 

The Board also notes that on VA examination in April 2008, the 
Veteran's GAF score was 55, which is indicative of moderate 
symptoms.

The preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent from September 22, 2006.  Should 
the severity of the PTSD increase in the future, the Veteran may 
always file a claim for an increased rating.

Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the demonstrated PTSD symptoms fit squarely with 
the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


